Citation Nr: 0500867	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-15 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
arterial hypertension.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1982 to 
December 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
San Juan, Puerto Rico Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran the 
benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After the RO certified the veteran's appeal to the Board in 
June 2003, the veteran submitted additional evidence.  This 
evidence included, in pertinent part, duplicate copies of 
November 14, 2002 reports, including audiometric test 
results, from Charles L. Harney, Au.D., which had been 
previously considered, with an August 2003 price quote for 
hearing aids, which had not previously been considered.  
Because the veteran has not waived his right of initial RO 
consideration of the new evidence, the Board finds that 
remand is required for issuance of a new supplemental 
statement of the case (SSOC) as to this issue.

Moreover, the Board finds that a VA audiological examination 
is necessary.  A January 2005 brief presented by the 
veteran's representative states that the veteran asserts that 
his service-connected bilateral hearing loss has increased in 
severity since his last VA examination, conducted in March 
2002.  

The Board also notes that, although the statement of the case 
discusses the rating criteria under Diagnostic Code 7101 for 
the next higher evaluation of 40 percent, the veteran was not 
provided with criteria for a higher rating, and the statement 
of the case, apparently erroneously, provides the text of the 
rating criteria for Diagnostic Code 7100 rather than 
Diagnostic Code 7101.  The RO will have an opportunity to 
correct this in a supplemental statement of the case.

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the veteran's 
service-connected bilateral hearing loss.  
The veteran's claims file should be made 
available to the examiner for review 
purposes, all appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  The SSOC must contain the 
complete text of Diagnostic Code 7101.  
See 38 C.F.R. § 4.104. 

Thereafter, the case should be returned to the Board.  No 
action is required of the veteran until he is notified by the 
RO; however, the veteran is advised that failure to report 
for any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2004).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




